J   -S78036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA

                 v.


    GEORGE BOOKER

                          Appellant               :   No. 1094 EDA 2018

                  Appeal from the PCRA Order March 15, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0833171-1989

BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                           FILED JANUARY 07, 2019

        Appellant, George Booker, appeals from the March 15, 2018, order

entered in the Court of Common Pleas of Philadelphia County dismissing his

serial petition filed under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-

9546. After      a   careful review, we affirm.

        The PCRA court has adequately set forth the procedural history

underlying this appeal as follows:

              On June 11, 1990, [Appellant] was convicted at a jury trial
        presided over by the Honorable David Savitt of first -degree
        murder, possession of an instrument of crime and a violation of
        the Uniform Firearms Act. [Appellant] was sentenced on that
        same date to life in prison [without the possibility of parole] for
        the murder conviction and to two concurrent prison terms of two
        and a half years to five years for his remaining convictions.
        [Appellant] did not file a direct appeal of his judgment of sentence.
              On July 8, 1992,  [Appellant] filed [a] pro se PCRA petition.
        Counsel was appointed, and ultimately, [Appellant's] direct appeal
        rights were reinstated nunc pro tunc. A timely appeal was filed to


      Former Justice specially assigned to the Superior Court.
J   -S78036-18


        the Pennsylvania Superior Court. On March 30, 1994, the
        Superior Court affirmed his judgment of sentence.    The
        Pennsylvania Supreme Court denied allowance of appeal on
        February 10, 1995.
              On May 10, 1999, [Appellant] filed a pro se PCRA petition,
        which was treated as a first petition.['] Appointed counsel filed a
        Turner/Finley2 "no -merit" letter. The PCRA court denied relief,
        and the Superior Court affirmed the PCRA court's decision on
        August 17, 2001.
               [Appellant] was subsequently unsuccessful in obtaining
        collateral relief through a serial PCRA petition filed in 2013.
               On March 1, 2016, [Appellant] filed the instant pro se PCRA
        petition. [Appellant] also submitted a supplemental petition which
        was reviewed jointly with his petition. Pursuant to Pennsylvania
        Rule of Criminal Procedure 907, [Appellant] was served with
        notice of the PCRA court's intention to dismiss his petition on
        December 13, 2017. [Appellant] submitted a response to the Rule
        907 notice on January 2, 2018. On March 15, 2018, the PCRA
        court dismissed his PCRA petition as untimely. On April 5, 2018,
        the instant notice of appeal was timely filed to the Superior Court.

PCRA Court Opinion, filed     5/29/18, at 1-2 (footnote     in   original) (footnote

added) (some footnotes omitted).

        Preliminarily, we must determine whether Appellant's instant PCRA

petition was timely filed.    See Commonwealth v. Hutchins, 760 A.2d 50

(Pa.Super. 2000). In reviewing the propriety of the PCRA court's dismissal of

Appellant's petition, we are limited to determining whether the PCRA court's




1 Since Appellant's initial PCRA petition resulted in the restoration of his direct
appeal rights nunc pro tunc, the PCRA court properly treated this petition as
a first PCRA petition. See Commonwealth v. Karanicolas, 836 A.2d 940
(Pa.Super. 2003).

2Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
                                       - 2 -
J   -S78036-18


findings are supported by the record, and whether the order                 is   free of legal

error. Commonwealth v. Allen, 557               Pa. 135, 732 A.2d 582   (1999).

        Pennsylvania law makes it clear that no court has jurisdiction to hear an

untimely PCRA petition.     Commonwealth v. Robinson, 575                        Pa.    500, 837

A.2d 1157 (2003).       The most recent amendments to the PCRA, effective

January 19, 1996, provide that         a    PCRA      petition, including        a     second or

subsequent petition, shall be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A.            §   9545(b)(1). A judgment             is deemed

final "at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking review." 42 Pa.C.S.A.           §       9545(b)(3).

        The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of                    a    petition

will be excused. 42 Pa.C.S.A.   §   9545(b)(1). To invoke an exception,                 a   petition

must allege and the petitioner must prove:

        (i)      the failure to raise a claim previously was the result of
                 interference    by    government officials with        the
                 presentation of the claim in violation of the Constitution
                 or the law of this Commonwealth or the Constitution or
                 law of the United States;
        (ii)     the facts upon which the claim is predicated were
                 unknown to the petitioner and could not have been
                 ascertained by the exercise of due diligence; or
        (iii)    the right asserted is a constitutional right that was
                 recognized by the Supreme Court of Pennsylvania after
                 the time period provided in this section and has been held
                 by that court to apply retroactively.



                                           -3
J   -S78036-18


42 Pa.C.S.A.     §   9545(b)(1)(i)-(iii).
        "We emphasize that it is the petitioner who bears the burden to allege

and prove that one of the timeliness exceptions applies."            Commonwealth
v.   Marshall, 596       Pa.   587, 947 A.2d 714, 719 (2008) (citation omitted).

Moreover, "the PCRA limits the reach of the exceptions by providing that              a


petition invoking any of the exceptions must be filed within 60 days of the

date the claim first could have been presented." Commonwealth v. Walters,

135 A.3d 589, 592 (Pa.Super. 2016) (citations omitted). See 42 Pa.C.S.A.              §


9545(b)(2).

        With regard to the case sub judice, this Court has previously held the

following:

              Because [Appellant] did not file a petition for a writ of
        certiorari with the United States Supreme Court, [Appellant's]
        judgment of sentence became final 90 days after February 10,
        1995, the date on which the Pennsylvania Supreme Court denied
        allowance of appeal. See U.S. Supreme Court Rule 13 (effective
        January 1, 1990) (stating that a petition for writ of certiorari to
        review the judgment of sentence is deemed timely when it is filed
        within 90 days after the entry of the judgment of sentence). Thus,
        for the purposes of Section 9545, the judgment of sentence
        became final on May 11, 1995.

Commonwealth v. Booker, 3304                EDA 2000, at   *4 (Pa.Super. filed 8/17/01)

(unpublished memorandum). Accordingly, Appellant's instant PCRA petition,

which was filed on March 1, 2016, is patently untimely.




                                            -4
J   -S78036-18


        However,        this   does    not end           our inquiry          as   Appellant invokes

Montgomery         v.    Louisiana,                U.S.            ,   136 S.Ct. 718 (2016),3 and

contends that he has met the following timeliness exception: "the right

asserted is   a   constitutional right that was recognized by the Supreme Court

of the United States or the Supreme Court of Pennsylvania after the time

period provided in this section and has been held by that court to apply

retroactively." 42 Pa.C.S.A.          §   9545(b)(1)(iii).

        In 2012, the Supreme Court of the United States held "that mandatory

life without parole for those under the age of 18 at the time of their crimes

violates   the     Eighth      Amendment's              prohibition      on    'cruel   and   unusual

punishments.'           Miller   v.   Alabama, 567               U.S. 460, 465, 132 S.Ct. 2455

(2012) (emphasis added).                   In Montgomery, supra, the High Court

determined that         Miller announced       a   new substantive rule of law that applies

retroactively. Montgomery, 136 S.Ct. at 736.

        Here, Appellant was not under the age of 18 when he murdered his

victim and, in fact, he was 20 years old. See Appellant's Brief at 6, 11, 13

(admitting Appellant was 20 years old when he committed his crime). This




3 The High Court filed Montgomery on January 27, 2016, and Appellant filed
the instant PCRA petition on March 1, 2016. Accordingly, Appellant filed his
instant petition within the requisite sixty day threshold. See Commonwealth
v. Boyd, 923 A.2d 513, 517 (Pa.Super. 2007) ("[W]ith regard to [the newly]
recognized constitutional right [exception],. .the [sixty] day period begins to
                                                             .


run upon the date of the underlying judicial decision.").


                                                   -5
J   -S78036-18


Court has held that because Miller does not apply to      a    petitioner who was 18

years or older at the time he committed murder, such petitioner cannot rely

on    Miller (or Montgomery) to avail himself of the time -bar exception             in

subsection 9545(b)(1)(iii). See Commonwealth v. Montgomery, 181 A.3d

359, 366 (Pa.Super. 2018 (en banc) (holding that the High Court's ruling in

Montgomery v. Louisiana        did not extend   Miller's holding   to individuals who

committed homicides after they reached the age of 18).

        Appellant seeks to avail himself of the holding of Miller by asserting

that he was      a   de facto juvenile when he committed the murder because

"scientists [have] found that the human brain does not fully develop until one

reaches their mid -twenties." Appellant's Brief at 6, 8-9. We conclude this is

an argument for an      extension of the holding of Miller to persons convicted
of murder who were older at the time of their crimes than the class of

defendants subject to the Miller holding.           "A contention that      a   newly -

recognized constitutional right should be extended to others does not render

[a] petition [seeking an expansion of the right] timely pursuant to Section

9545(b)(1)(iii)." Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa.Super.

2013) (emphasis in original).

        This Court has previously refused to render relief on an appellant's brain

science argument.        See Commonwealth v. Furgess, 149 A.3d 90, 94

(Pa.Super. 2016) (rejecting the 19 -year -old appellant's argument based on

neuroscientific theories of brain development that he     is   entitled to PCRA relief


                                       -6
J   -S78036-18


because he was      a   "technical juvenile" at the time he committed his crimes).

Consequently, Appellant has not met the timeliness exception of Section

9545(b)(1)(iii).

        Finally, to the extent Appellant relies on Alleyne v. United States, 570

U.S. 99, 133 S.Ct. 2151 (2013), his claim fails as he did not raise his   Alleyne
claim "within 60 days of the date the claim could have been presented." 42

Pa.C.S.A.   §   9545(b)(2). The United States Supreme Court decided Alleyne

on June 17, 2013; however, Appellant filed his instant petition in which he

presented his claim on March 1, 2016. Thus, Appellant failed to properly plead

the newly -recognized constitutional right exception to the PCRA's one-year

time-bar.4 See Boyd, supra.

        We agree with the PCRA court that Appellant's instant PCRA petition is

untimely and Appellant has not satisfied any exception to the PCRA's

timeliness requirements. Therefore, this Court, as well as the PCRA court,

lacks jurisdiction to consider the merits of Appellant's claims.




4 Moreover, neither the United States Supreme Court nor the Pennsylvania
Supreme Court has held that Alleyne applies retroactively to cases on
collateral review. Indeed, the Pennsylvania Supreme Court has expressly held
that "Alleyne does not apply retroactively to cases pending on collateral
review." Commonwealth v. Washington, 636 Pa. 301, 142 A.3d 810, 820
(2016). As such, for this independent reason, Alleyne does not satisfy the
newly -recognized constitutional right exception set forth at § 9545(b)(1)(iii).
Commonwealth v. Miller, 102 A.3d 988, 995 (Pa.Super. 2014) ("This Court
has recognized that a new rule of constitutional law is applied retroactively to
cases on collateral review only if the United States Supreme Court or our
Supreme Court specifically holds it to be retroactively applicable to those
cases.").
                                         -7
J   -S78036-18


        For all of the foregoing reasons, we affirm.

        Affirmed.

Judgment Entered.



    ,---
Jseph     Seletyn,
           D.
Prothonotary



Date: 1/7/19




                                       -8